UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1248


KAREN MOORE,

                Plaintiff - Appellant,

          v.

GOOGLE, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Bristow Marchant, Magistrate
Judge. (2:13-cv-03034-RMG-BM)


Submitted:   April 30, 2014                 Decided:   May 23, 2014


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Karen Moore, Appellant Pro Se. David Spence Cox, WOMBLE CARLYLE
SANDRIDGE & RICE, PLLC, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Karen    Moore     seeks    to       appeal    the    magistrate         judge’s

orders requiring her to bring her case into proper order, and

denying    several    pretrial     motions.              This    court    may       exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain    interlocutory         and       collateral      orders,       28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                    The orders Moore seeks

to appeal are neither final orders nor appealable interlocutory

or collateral orders.           Accordingly, we dismiss the appeal for

lack of jurisdiction.           We deny Moore’s motion to expedite as

moot.      We dispense with oral argument because the facts and

legal    contentions     are    adequately         presented       in    the    materials

before    this   court   and    argument         would    not    aid     the   decisional

process.

                                                                                DISMISSED




                                             2